DETAILED ACTION
1. Applicant's response, filed 12 October 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 1-76, 91, 93, and 95-96 are cancelled.
Claim 98-101 are newly added.
Claims 77-90, 92, 94 and 97-101 are currently pending and under examination herein.
Claims 77-90, 92, 94, and 97-101 are rejected.
Claims 87 and 89 are objected to.

Information Disclosure Statement
4. The Information Disclosure Statements filed on 30 April 2021 and 9 September 2021 are in compliance with the provisions of 37 CFR 1.97. The 30 April 2021 IDS has been considered in full. The 9 September 2021 IDS has been considered in part. The 9 September 2021 IDS cites numerous foreign patent and non-patent literature documents that have not been considered because a legible copy of the foreign patent and non-patent literature documents has not been provided in the instant application or a parent U.S. application. 37 CFR 1.98(a)(2) requires that a legible copy of each foreign patent and non-patent literature must be provided. Furthermore, MPEP 609.02 states that only information in a parent application will be considered when examining the child application. While the instant application contains legible 

Drawings
5. The objection to the drawings is withdrawn in view of the amendments to the specification filed 12 October 2021. The drawings filed 9 August 2019 are accepted.

Specification
6. The objection to the abstract of the disclosure is withdrawn in view of the amendments filed 12 October 2021. 

7. The objection to the disclosure is withdrawn in view of the amendments filed 12 October 2021.
 
Claim Objections
8. The objection to claim 78 is withdrawn in view of the claim amendments filed 12 October 2021. 

9. Claims 87 and 89 are objected to because of the following informalities: 
Claim 87: “the input module configured to receive amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject” in lines 1-3 should be amended to recite “the input module configured to receive the amino acid sequence information of the set of the single human subject” to properly annotate the antecedent basis for these limitations in the claim.  
Claim 89: “an output module configured to display a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a candidate peptide sequence of the set of candidate peptide sequences is presented by the one or more MHC proteins encoded by one or more HLA alleles of the single human subject” should be amended to recite “an output module configured to display the plurality of presentation predictions” to properly annotate the antecedent basis for the plurality of presentation predictions recited in claim 77, from which claim 89 depends, as well as delete the limitation that is already recited in claim 77.
Appropriate correction is required.

Claim Interpretation
10. Claim 77 recite limitations for “a plurality of parameters identified at least based on mono-allelic training data from training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-allelic training data comprising: (1) a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality, wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein immunoprecipitated from the training cells using an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide, and (2) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from the training cells”. Claims 79-83, 85-86, 88, 90, 92, and 98 recite 
The limitations of claim 77 regarding the identity of each MHC protein of the plurality is based on an identity of the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein immunoprecipitated from the training cells using an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide and an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from the training cells of the training data are interpreted as a data representation of the MHC protein and a binary data representation of whether or not a training peptide was observed as being presented by a recombinant affinity acceptor tagged MHC protein in a mass spectrometric measurement, respectively, that the parameters are based on. Regarding the limitations in claims 78-83, 85-86, 88, 90, 92, and 98 that further limit the content of the training data, it is noted that these limitations equate to product-by-process limitations that define the process which was used previously to produce the product (the training data that the plurality of parameters are based on) outside the metes and bounds of the claimed invention. As the data itself is a binary or data representation, it does not appear from the record that the steps of the immunoprecipitation reaction or the affinity tagging of the MHC protein change the structure of the data itself from observations by mass spectrometry and immunoprecipitation that utilize different methods of immunoprecipitation. Therefore, the limitations of claims 78-83, 85-86, 88, 90, 92, and 98 pertaining to the recombinant affinity acceptor tag and the immunoprecipitation from training cells using an anti-affinity acceptor peptide reagent are considered product-by-process limitations and art that provides the same type of product (an observation by mass spectrometry that one or more training peptides is presented by the recombinant affinity acceptor tagged MHC protein) will anticipate these claim limitations as they would provide an equivalent data product.


11. Claim 77 recites “wherein each peptide sequence of a subset of the output peptide sequences is for preparing a therapeutic composition for the subject based on the presentation likelihood generated as the output of the peptide sequence being in a complex with the MHC encoded by an HLA allele of the single subject”. However, this limitation does not recite a further limitation of the components of the system or result in an effect of the structure of the system itself, but rather merely recites an intended use of the output of the system (see MPEP 2111.02 and 2111.04).

Claim Rejections - 35 USC § 112
35 § USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12. The previous rejection of claims 77-90, 92, 94, and 97 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 12 October 2021.

13. Claims 77-90, 92, 94, and 97-101 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77, and those claims dependent therefrom, recite “mono-allelic training data from training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-
Claim 94, and those claims dependent therefrom, recite the limitation “wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model has a positive predictive value (PPV) of more than 0.25 according to a presentation PPV determination method, wherein the presentation PPV determination method comprises processing amino acid information of a plurality of test peptide sequences to generate a plurality 
Claim 97 recites “wherein the set of candidate peptide sequences expressed by cancer cells of a single human subject is identified by comparing whole genome or whole exome sequence information from the cancer cells of the single human subject to whole genome or whole exome sequence information from non-cancer cells of the single human subject, and identifying nucleic acid sequences comprising mutations unique to the cancer cells and not present in the non-cancer cells”. Claim 77, from which claim 97 depends, recites that the set of 

Response to Arguments
14. Applicant’s arguments on pg. 8, last para. to pg. 9, para. 2 of Applicant’s Remarks with respect to claims 77 and 80 have been considered but are moot because they do not pertain to the new grounds of rejection set forth above.

35 § USC 112(d)
15. The rejection of claim 84 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 12 October 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16. Claims 77-90, 92, 94, and 97-101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 77 recites a trained machine learning immunoprecipitated HLA-peptide presentation prediction model, wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model is configured to generate output peptide sequences with a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a peptide sequence of the set of candidate peptide sequences is presented by an MHC protein encoded by an HLA allele of the single human subject, wherein the trained machine learning immunoprecipitated H LA -peptide presentation prediction model comprises: (i) a plurality of parameters identified at least based on mono-allelic training data from training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-allelic training data comprising: (1) a plurality sequences of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality. wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of the recombinant affinity acceptor peptide sequence tagged MHC protein associated with the training peptide sequences immunoprecipitated from the training cells using an anti-the training cells using an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide sequence; and (ii) a function representing a relation between the amino acid sequence information received as input and the presentation likelihood generated as an output based on the amino acid sequence information and the plurality of parameters.
Claims 78-83, 85-86, 88, 90, 92, and 98 recite further limitations on the content of the training data that was previously used to identify the plurality of parameters.
Claims 84, 87, and 97 recite limitations on the content of input data.
Claim 89 recites limitations for content of output data. 
Claims 94 and 99-101 recite further limitations on the positive predictive value and/or recall rate of the trained machine learning immunoprecipitated HLA-peptide presentation prediction model as well as defining the process by the these values were previously determined. 
Claim 77 recites a mathematical relationship that is a function representation a relationship between amino acid sequence information and presentation likelihood based on the plurality of parameters in the trained machine learning presentation prediction model. Furthermore, paras. [0036], [0218]-[0219], [0296] and [0532] of the instant specification discloses that this function encompasses combinations of linear models. Therefore the instant claims recite limitations that equate to a mathematical relationship in the words used to describe the mathematical relationship, which falls under the “Mathematical concepts” grouping of abstract ideas. The dependent claims merely further limit the data that defines either the Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 77 recites implementing the abstract idea in a computer processor as an executable code in a processing module, an input module configured to receive the input data for the function and an intended use of the output received from the abstract idea.
Claim 89 recites an output module configured to display a plurality of presentation predictions.
There are no limitations that indicate that the processor, input module or output module in the computer-implemented system require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the courts have found the limitations that amount to necessary data gathering and outputting are insignificant extra-solution activity that do not integrate a recited judicial exception into a practical application in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (see Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to implement the abstract idea in a generic computing environment and insignificant extra-solution activity. The instant claims recite the following additional elements:
Claim 77 recites implementing the abstract idea in a computer processor as an executable code in a processing module, an input module configured to receive the input data for the function and an intended use of the output received from the abstract idea.
Claim 89 recites an output module configured to display a plurality of presentation predictions.
As discussed above, there are no additional limitations that indicate that the processor, input module or output module in the computer-implemented system require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Furthermore, the courts have found the limitations that amount to Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (see MPEP 2106.05(g)). Claim 77 recites that the intended use of the output peptide sequences is to prepare a therapeutic composition, however an intended use is not a part of the invention itself. Therefore, the intended use cannot be an additional element that provides significantly more than the judicial exception itself. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 77-90, 92, 94, and 97-101 are not patent eligible.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
17. Applicant asserts that the instant claims are similar to those in Enfish and Visual Memory because they recite a specific computer configuration for selecting one or more peptide sequences for preparing a pharmaceutical composition that is the code comprising the trained machine learning immunoprecipitated HLA-peptide presentation prediction model and the training data that represents whether or not a training peptide was observed by mass spectrometry  and the identity of a particular MHC protein that is associated with presenting each given training peptide sequence. (pg. 15, para. 3 and pg. 17, paras. 3-5 of Applicant’s Remarks). This argument is not persuasive.
Both Enfish and Visual Memory were found to recite computer memory structures that affected how memory is stored in the computer and this change in how the memory is stored in the computer resulted in improvements to the functioning of the computer itself. This is 

18. Applicant asserts that the mono-allelic training data used to identify the parameters of the prediction model provide advantages because they do not require deconvolution and discover new peptide binding motifs that are technological improvements that overcome technical problems in the art (pg. 15, para. 4 to pg. 17, para. 1 and pg. 17, paras. 3-5 of Applicant’s Remarks). This argument is not persuasive.
Applicant’s arguments indicate that the improvement to technology is realized by how the mono-allelic training data is obtained. However, as discussed above in the Claim Interpretation section, the process for obtaining to mono-allelic training data or using the mono-allelic training data to determine the parameters of the trained machine learning model are performed within the metes and bounds of the claimed invention. Rather, these are product-by-process limitations that are used to define a process previously used to define the parameters. This argument does not pertain to an improvement realized by the claimed invention, the trained machine learning model, but instead recites improvements realized in the process of obtaining training data that is not even a component of the claimed system. But rather is just a component of what was used to previously train the stored machine learning model. In order to provide an improvement to technology, Applicant must demonstrate how one or more additional elements, either on their own or in combination with the recited judicial exception, provide the 

19. Applicant asserts that the claimed invention improves predictions both in terms of processing and allele specific binding using the system of claim 77 that is an improvement to technology (pg. 17, paras. 2-5 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2016.05(a) recites: “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).” Applicant’s arguments regarding the improved predictions are an improvement in the abstract idea itself since it reflects an improvement in the trained machine learning model. Applicant has not provided any indication of one or more additional elements that either alone or in combination with the recited judicial exception provide an improvement to technology.

20. Applicant asserts that the claims practically apply the formula recited in the claims via the limitation “wherein each peptide sequence of a subset of the output peptide sequences is for preparing a therapeutic composition for the subject based on the presentation likelihood generated as the output of the peptide sequence being in a complex with the MHC encoded by an HLA allele of the single subject” as this limitation is meaningful and does not merely link the judicial exception to a particular technological environment (pg. 17, para. 6 to pg. 18, para. 3 of Applicant’s Remarks). This argument is not persuasive.
Claim Interpretation section above, this limitation does not recite a further limitation of the components of the system or result in an effect of the structure of the system itself, but rather merely recites an intended use of the output of the system (see MPEP 2111.02 and 2111.04). MPEP 2106.04(d).II sets forth that “The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h). Thus, in accordance with the MPEP, the judicial exception just be integrated into a practical application via the additional elements recited in the claim. Since the asserted limitation for preparing a therapeutic composition is an intended use and not an additional element of the claimed system, it cannot be relied upon as a practical application that integrates the recited judicial exception for the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

22. Claims 77-90, 92, and 97-98 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelensky et al. (US 2017/0199961 A1; effectively filed 16 Dec. 2015; 10 November 2020 IDS Document). The italicized text corresponds to the instant claim limitations. Any newly recited portions herein are necessitated by claim amendment. 
With respect to claim 77, Yelensky et al. discloses a computer system including at least one processor coupled to a memory that is adapted to execute computer program modules (paras. [0508]-[0510]; A system for selecting one or more peptide sequences for preparing a pharmaceutical composition, the system comprising a computer processor comprising: … a processing module comprising an executable code). Yelensky et al. discloses that the invention includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing peptide sequences of each of a set of neoantigens and inputting the peptide sequences of each neoantigens into one or more presentation models that generate a set of numerical likelihoods that each of the neoantigens is presented by one or more MHC alleles on the tumor cell surface of the tumor cell of the subject using a computer processor and that the computer system includes an input interface for receiving data (paras. [0092] and [0508]-[0511]; an input module configured to receive an input comprising amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject). Yelensky et al. discloses that the modules of the invention include a prediction module that receives sequence data and applies one or more machine learning trained presentation models to the peptide sequences to estimate the presentation likelihoods of the peptide sequences for one or more MHC proteins of the subject (paras. [0092], [0464]-[0465], and [0508]-[0511]; a processing module comprising an executable code comprising a trained machine learning immunoprecipitated HLA-peptide presentation prediction model, wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model is configured to generate output peptide sequences with a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a peptide sequence of the set of candidate peptide sequences is presented by an MHC protein encoded by an HLA allele of the single human subject). Yelensky et al. discloses that the presentation model is a machine learning model trained on a set of reference data obtained from a plurality of distinct subjects and that the reference data includes the sequences of training peptides, data representing the MHC peptidome sequences and mass spectrometric data that the training peptide sequences were presented in a plurality of samples with one or more MHC alleles associated with each training peptide sequence (paras. [0093]-[0094], [0108]-[0110], [0120], [0150]-[0151], [0163], [0172], and [0295]-[0467]; wherein the trained machine learning immunoprecipitated HLA-peptide presentation prediction model comprises (i) a plurality of parameters identified at least based on mono-allelic training data from training cells expressing a recombinant affinity acceptor peptide tagged MHC protein, the mono-allelic training data comprising: (1) a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality, wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein immunoprecipitated from the training cells using an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide, and (2) an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from the training cells 3Application Serial No. 16/692,544). Yelensky et al. also discloses that the presentation model is a function representing the dependence between the amino acid sequence information and the presentation likelihood (para. [0099] (ii) a function representing a relation between the amino acid sequence information received as input and the presentation likelihood generated as an output based on the amino acid sequence information and the plurality of parameters). 
claims 78-83, 85-86, 88, 90, 92, and 98, Yelensky et al. discloses that the MHC protein(s) utilized to train the model can be MHC class I or II proteins and therefore the presentation prediction would be for a MHC class I or II protein (paras. [0152]-[0153]; wherein the MHC protein encoded by an HLA allele of the single human subject is an MHC class I protein in claim 78). Yelensky et al. discloses that the training data includes identifying a set of training peptide sequences that are presented by MHC alleles presented by the training samples and that the sample includes human cell lines or tumor samples from a plurality of patients and that the training peptide sequences are present in the tumor samples (paras. [0150], [0154]-[0155] and [0172]; wherein the plurality of training peptide sequences comprises sequences of endogenous peptides of the training cells in claim 83). Yelensky et al. also discloses that the training samples includes cell that are engineered to express a plurality of MHC class I or class II alleles (paras. [0152]-[0153] and [0306]; Fig. 2C; wherein the training cells express:(a) a first recombinant affinity acceptor tagged MHC protein comprising a first MHC molecule and a first affinity acceptor peptide; and (b) a second recombinant affinity acceptor tagged MHC protein comprising a second MHC molecule and a second affinity acceptor peptide, wherein the first MHC molecule and the second MHC molecule are non-identical; and wherein the first affinity acceptor peptide and the second affinity acceptor peptide are non- identical in claim 90).  However, these limitations are anticipated by the observation of presentation in the mass spectrometric data taught by Yelensky et al. above as they provide an equivalent product, i.e. the data representation of the presentation by MHC proteins for training peptides from mass spectrometric data as discussed in the Claim Interpretation section above.
Concerning claim 84, Yelensky et al. discloses that the neoantigens utilized in the invention comprise tumor specific mutations (para. [0200]; wherein each candidate peptide sequence of the set of candidate peptide sequences comprises a cancer specific mutation).
Pertaining to claim 87, Yelensky et al. discloses that the method includes obtaining sequencing data from the tumor cell of the subject that is used to obtain data representing wherein the input module configured to receive amino acid sequence information of a set of candidate peptide sequences expressed by cancer cells of a single human subject is configured to receive an identity of one or more MHC proteins encoded by one or more HLA alleles of the single human subject). 
As to claim 89, Yelensky et al. discloses that the presentation prediction model is used to generate a set of numerical likelihoods for each of the neoantigens to be presented by one or more MHC alleles and that the system includes a graphics adapter that displays information and images on a display from the modules of the system (para. [0092]; [0464]-[0465]; [0509]-[0510]; wherein the processing module is linked to an output module configured to display a plurality of presentation predictions, wherein each presentation prediction of the plurality of presentation predictions is indicative of a presentation likelihood that a candidate peptide sequence of the set of candidate peptide sequences is presented by the one or more MHC proteins encoded by one or more HLA alleles of the single human subject).
With respect to claim 92, Yelensky et al. discloses that the training data includes binding stability and affinity of the peptide with the MHC allele as well as the expression level of the proteins (paras. [0121]-[0122], [0164]-[0165] and [0305]-[0319]; wherein the mono-allelic training data further comprises, amino acid physical properties, peptide physical properties, expression level of the source protein of the peptide within a cell, protein stability, protein translation rate, ubiquitination sites, protein degradation rate, translational efficiencies from ribosomal profiling, protein cleavability, protein localization, motifs of host protein that facilitate TAP transport, host protein is subject to autophagy, motifs that favor ribosomal stalling, and/or protein features that favor non-sense mediated degradation (NMD)).
Regarding claim 97, Yelensky et al. discloses that the neoantigens are obtained by obtaining whole genome tumor nucleotide data and determining that the neoantigens comprises at least one alteration that makes it distinct from the corresponding wild-type (paras. [0092] and [0181]-[0198]; wherein the plurality of candidate peptide sequences expressed by cancer cells of a single human subject is identified by comparing whole genome or whole exome sequence information from the cancer cells of the single human subject to whole genome or whole exome sequence information from non-cancer cells of the single human subject, and identifying nucleic acid sequences unique to the cancer cells and not present in the non-cancer cells).

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
23. Applicant asserts that the identity of an MHC protein being determined as being associated with presenting a given training peptide sequence changes the structure of the training data because this would incorporate the method by which the identity of the MHC protein would obtain into the training data (pg. 9, para. 8 to pg. 10, para. 5 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2113.I sets forth:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate 
As discussed above, the claimed training data is merely a data representation of these values obtained by the immunoprecipitation and mass spectrometric method (see Claim Interpretation section above). This data representation equates to a product-by-process limitation that applicant intends to define by the process by which it is gathered. Applicant argues that the observation data obtained by the method of Yelensky would be different from data obtained by the observation method of the instant claims because the data would include a direct association with the MHC protein rather than a deconvolution of the data obtained from the method of Yelensky et al. However, this argument does not appear to be commensurate in scope with the claim or explain what the difference in the binary data representation would be. Whether or not the data represents the direct association or an indirect association identified by deconvolution, the data would still present that the training peptide sequence was presented by the MHC protein of interest as well as the sequence of the MHC protein of interest, which corresponds to its identify, which is what is utilized as part of previously identifying the parameters. Furthermore, there isn’t an indication that this data would be different than data determined from cells expressing a single MHC protein based on the current arguments. Therefore, Applicant’s arguments are not sufficient to establish a difference between the data 

24. Applicant asserts that Yelensky et al. does not teach or suggest “a plurality of training peptide sequences and a plurality of MHC proteins, wherein each training peptide sequence of the plurality is associated with an identity of an MHC protein of the plurality, wherein the identity of each MHC protein of the plurality is based on an identity of the MHC protein of the recombinant affinity acceptor peptide tagged MHC protein immunoprecipitated from the training cells using an anti-affinity acceptor peptide agent that binds to the affinity acceptor peptide” and “an observation by mass spectrometry that one or more of the training peptide sequences of the plurality was presented by the recombinant affinity acceptor tagged MHC protein immunoprecipitated from the training cells” and therefore the structure of the training data would be different (pg. 11, para. 1 to pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive. As discussed in the claim interpretation section, the component of the system is actually the plurality of parameters at least based on mono-allelic training data that included this limitation. The plurality of training peptide sequences and the observation by mass spectrometry are not a component of the claimed invention itself. But rather are part of a product-by-process limitation used to identify the plurality of parameters of the trained machine learning model. Therefore, if the art teaches an equivalent data structure obtained by alternative means, that data anticipates the claimed invention, which is why Yelensky et al. anticipates the claimed invention. Furthermore, this argument is not persuasive for the same reasons discussed above as to the effect of the structure of the training data in comparison to Yelensky et al.

Double Patenting
26. The provisional rejection of claims 77-78, 87, and 97 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 13-14 of copending Application No. 16/824,331 (reference application) is withdrawn.

Conclusion
27. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
28. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
29. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631